Citation Nr: 0202577	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to permanency of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
2000, a statement of the case was issued in August 2000, and 
a substantive appeal was received in September 2000. 


FINDING OF FACT

The probability of permanent improvement of the veteran's 
service-connected disabilities under treatment is remote.


CONCLUSION OF LAW

The criteria required to establish permanence of the 
veteran's total rating based on individual unemployability 
due to service-connected disability have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.340(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes several VA examination reports 
and a letter from the veteran's VA clinical psychiatrist.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to a finding of permanency with regard to his 
total rating.  The discussions in the rating decision and 
statement of the case  have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Review of the claims file reveals that service connection has 
been established for post-traumatic stress disorder (PTSD), 
rated 70 percent disabling, and for residuals of a shell 
fragment wound to the right arm, rated noncompensable.  By 
rating decision in March 1999, the RO determined that a total 
rating based on individual unemployability due to service-
connected disabilities warranted effective from July 16, 
1998.  By letter received in June 2000, the veteran requested 
that his total rating be considered permanent.  The RO denied 
this request by rating decision in July 2000, and the present 
appeal ensued. 

The law provides that a veteran is entitled to permanence of 
total disability when such impairment is reasonably certain 
to continue throughout his or her life.  The permanent loss 
or loss of use of both hands, or both feet, or one hand and 
one foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or 
sight, or where the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  38 C.F.R. § 3.340(b).

It is readily clear from a review of the claims file that the 
veteran's PTSD is his most significant service-connected 
disability.  The determinative question in this case is 
whether the severity of the veteran's PTSD is reasonably 
certain to continue throughout his life.  This is proved by 
competent evidence showing that the probability of permanent 
improvement under treatment is remote.  The Board concludes 
that this is a question of medical fact requiring medical 
knowledge or training for resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The pertinent evidence includes the reports of VA psychiatric 
examinations conducted in May 1998, October 1998 and May 
2000.  All three examinations document continuing PTSD 
symptomatology.  All three examination reports document 
significant problems with irritability, controlling anger and 
social withdrawal.  A loss of the ability to concentrate was 
also reported.  Global Assessment of Functioning (GAF) scores 
of 45, 50 and 48 were reported.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."

The Board also notes that although the veteran has been 
taking medication (200 mg of Zoloft per day) since June 1998, 
the medical reports appear to indicate that there has been no 
significant long term improvement.  Moreover, a comparison of 
the overall PTSD symptomatology reported at the May 1998, 
October 1998, and May 2000 examinations does not appear to 
show any long-lasting improvement.  In a June 2000 letter, a 
VA clinical psychiatrist who has been treating the veteran on 
a regular basis for several years reported that the veteran's 
symptoms are variable with regards to severity, but that 
there has not been complete resolution of the condition.  
While this statement may be interpreted to mean that there 
has been some improvement at least on some occasions, the VA 
psychiatrist requested that the veteran's rating be changed 
to permanent.  The VA psychiatrist also reported that there 
had been a need to adjust medication based on exacerbated 
symptoms.  

After reviewing the totality of the pertinent evidence, the 
Board must conclude that the positive evidence is in a state 
of equipoise with the negative evidence on the question of 
the probability of permanent improvement.  In such a case, 
all reasonable doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to a finding of permanency of the veteran's total 
rating based on individual unemployability due to service-
connected disabilities is warranted.  To this extent, the 
appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

